Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Takahara et al. (US 20140017040 A1).

Regarding claims 6 and 10, Takahara et al. teaches a storage system and A purge method (Abstract & Figs. 1-4) comprising: 
a plurality of shelves 10a each includes at least one nozzle 10i to supply clean gas (i.e. Nitrogen) into containers 50 (¶79); 
40 to respectively control a supply amount of the clean gas to the at least one nozzle 10i; 
at least one transport apparatus (CV/22/23/24/E) to transfer the containers 50to and from the shelves 10a; and 
a controller H1/H2/H3/HS  (claims 1-7, Fig. 5 & ¶93, 114, 115) to control the at least one transport apparatus and the flow amount controllers; 
wherein the controller is configured or programmed to: make an assignment of at least one shelf in preparation to store an incoming container and before the occurrence of the incoming container; and control one of the flow amount controllers to supply the clean gas to the at least one nozzle in the at least one shelf, based upon the assignment (¶94-100, 108, 109, and Figs. 5, 7-11).

Regarding claim 7, Takahara et al. teaches a storage system according to claim 6, wherein the storage system is a purge stocker and includes an entrance and dispatch port (Takahara et al.  Figs. 1-5); 
the at least one transport apparatus transports the containers between the entrance and dispatch port and the shelves (Takahara et al.  Figs. 1-5); and 
the controller is further configured or programmed to make the assignment of the at least one shelf in advance, before the incoming container arrives at the entrance and dispatch port (¶94-100, 108, 109, and Figs. 5, 7-11).

Regarding claim 8, Takahara et al. teaches a storage system according to claim 6, wherein the controller is further configured or programmed to control the one of the (¶94-100, 108, 109, and Figs. 5, 7-11).

Regarding claim 9 Takahara et al. teaches a storage system according to claim 6, wherein the at least one transport apparatus is provided with a transfer device entering into and unloading the incoming container on the shelves; and the controller is further configured or programmed to control the one of the flow amount controllers to supply a larger flow amount of the clean gas to the at least one nozzle, from when the transfer device starts advancement towards the at least one shelf and until completing unloading of the incoming container, than an amount before the transfer device starts advancement (¶94-100, 108, 109, and Figs. 5, 7-11).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



12/29/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822